UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6324


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

MATTHEW ALEXANDER NICOLL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:12-cr-00010-RAJ-FBS-1)


Submitted: July 31, 2017                                          Decided: August 4, 2017


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Alexander Nicoll, Appellant Pro Se. Elizabeth Marie Yusi, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew Alexander Nicoll appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction pursuant to Amendment 801 to the

Sentencing Guidelines. We have reviewed the record and find no abuse of discretion.

See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). Under § 3582(c)(2),

the district court may modify the term of imprisonment “of a defendant who has been

sentenced . . . based on a sentencing range that has subsequently been lowered,” if the

amendment is listed in the Guidelines as retroactively applicable.            18 U.S.C.

§ 3582(c)(2); see U.S. Sentencing Guidelines Manual § 1B1.10(a)(1), (d), p.s. (2016).

Guideline § 1B1.10(d), p.s., lists the retroactively applicable amendments, and the list

does not include Amendment 801. The district court therefore did not abuse its discretion

in denying Nicoll the relief he sought under Amendment 801. See United States v.

Dunphy, 551 F.3d 247, 249 n.2 (4th Cir. 2009).

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2